Citation Nr: 1537118	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation for aid and attendance for purposes of accrued benefits.

2. Entitlement to total disability based on individual unemployability (TDIU) for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran served as a Special Philippine Scout from June 1946 to March 1949.  He passed away in January 2012, the Appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was not service-connected for any disabilities at his time of death.


CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly compensation for aid and attendance for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1114, 5121 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2015).

2.  The criteria for entitlement to total disability for individual unemployability for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2014); 38 C.F.R. §§ 4.16, 3.1000 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Appellant is seeking entitlement to special monthly compensation (SMC) based on aid and attendance and TDIU as accrued basis.  Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In considering a claim for accrued benefits, generally only evidence contained in the claims file at the time of a veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In this case, the Veteran died in January 2012.  At the time of his death he was not service connected for any disabilities, but claims were pending to determine entitlement to service connection for chronic obstructive pulmonary disease (COPD), entitlement to SMC for aid and attendance, and entitlement to TDIU.  The RO did not adjudicate the claims listed above prior to his death; however, some developmental actions were taken.

In March 2012 the Appellant filed this claim for accrued benefits.   As she has standing to file a claim for accrued benefits, the Veteran had claims pending at the time of death, and the claim for accrued benefits was filed within one year of his death, the only issue is whether he would have prevailed on the claims if he had not died.


Under VA regulations, SMC for aid and attendance is available if the Veteran is helpless or nearly helpless as a result of his service-connected disabilities.  38 C.F.R. § 3.352.  Additionally, TDIU is available if the Veteran is unable to secure and follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  Therefore, the presence of a service-connected disability is a threshold requirement for entitlement to both SMC for aid and attendance and TDIU.

As discussed, in this case the Veteran was not service-connected for any disabilities.  Although he had a claim pending for entitlement to service connection for COPD at his time of death, in her March 2013 notice of disagreement the Appellant clearly chose not to appeal the AOJ's denial of entitlement to service connection for COPD for accrued benefits.  Therefore, the Veteran has not been granted service connection for any disability.  Because he did not have any service-connected disability at his time of death, the threshold requirement for entitlement to SMC for aid and attendance and TDIU have not been met.

Based on the foregoing, the Veteran did not meet the threshold requirement for entitlement to SMC for aid and attendance or TDIU at his time of death, and therefore would not have prevailed in either claim.  Accordingly, entitlement to these issues on an accrued basis has not been established, and the Appellant's claims are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in March 2012, which informed the Appellant of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Appellant of the elements required for establishing entitlement to an accrued basis.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available post-service medical records have been obtained.  The Veteran's service treatment records were lost in a fire, and further efforts to obtain these records would be futile

Also, the claims for accrued benefits are unique in that they are decided on the basis of the evidence contained in the claims folder at the time of the Veteran's death.  Only evidence considered to be constructively in the possession of VA, such as VA hospital and treatment records, may be obtained. Bell v. Derwinski, 2 Vet. App. 611 (1992).  This has been accomplished in this case.  

The Appellant was offered an opportunity for a hearing before Board, but she declined.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.


ORDER

Entitlement to special monthly compensation for aid and attendance for purposes of accrued benefits is denied.

Entitlement to total disability based on individual unemployability for purposes of accrued benefits is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


